Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
As filed, claims 1 and 4-9 are pending; claim 10 is withdrawn; and claims 2 and 3 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/12/2022, with respect to claims 1 and 4-9, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claim 9 is withdrawn per amendments.

The § 103(a) rejection of claims 1 and 4-9 by Oohara is maintained because the declaration under 37 CFR 1.132 submitted by one of the Applicants, Ken Tamura, on 3/11/2022 only provided margin of error or standard deviation for example 2 of the instant specification.  Without providing the margin of error or standard deviation for examples 1 and 3 of the instant specification, the Examiner finds that one cannot demonstrate whether the % yield difference in examples 1 and 2 when compared to example 3 is significant and meaningful.  More importantly, the process as described in example 1 of Oohara disclosed the yield of the compound of instant formula (3) as 69.7%, which is comparable to examples 1 and 2 of the instant specification.  This yield percentage supported the Examiner’s rationale that the volume ratio of the carboxylic acid amide solvent that can be coordinated with lithium (e.g. DMF) depicted in claim 1 is not critical and can be optimized through routine optimization, according to the guidance in MPEP 2144.05(II)(A).  This is further supported by the abovementioned Examples 1-3 of the instant specification when the purity and the optical purity of the abovementioned Examples 1-3 are nearly identical.
For the reasons stated above, in addition to the reasons set forth in the previous office action, the 103 rejection is maintained.

    PNG
    media_image1.png
    193
    392
    media_image1.png
    Greyscale

(paragraph 0070, Table 2, of the instant specification)

    PNG
    media_image2.png
    347
    564
    media_image2.png
    Greyscale

(paragraph 0069, Table 1, of the instant specification)

The claim objection of claims 1 and 9 is withdrawn per amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2012/0252762, hereinafter Oohara. See IDS filed 11/27/2019.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 1 and 4-9:
Determining the scope and contents of the prior art:   
	Oohara, for instance, teaches the following process of making (R,S)- or (R, R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline (i.e. compound of instant formula 3) by first reacting potassium tert-butoxide in THF with racemic-tert-butylmethyl phosphine borane (i.e. compound of instant formula 2) at 0oC.  This reaction mixture is then added to a solution of 2,3-dichloroquinoxaline (i.e. compound of instant formula 1) in 300 mL of THF and 75 mL of DMF (i.e. carboxylic acid amide coordinating solvent that can be coordinated with lithium) at -10oC.  Prior to the abovementioned addition, the volume ratio of DMF in the abovementioned solution of 2,3-dichloroquinoxaline is 20%.  Tetramethylethylenediamine (i.e. deboronation agent) is then added at room temperature to give the abovementioned (R,S)- or (R,R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline.

    PNG
    media_image3.png
    511
    329
    media_image3.png
    Greyscale
(pg. 6, paragraph 0062, example 1)
Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process described by example 1, n-butyllithium is not used to react with racemic-tert-butylmethyl phosphine; and
	In the abovementioned process described by example 1, Oohara, for instance, does not explicitly teach the following: 
a)	the volume ratio of DMF in the abovementioned solution of 2,3-dichloroquinoxaline is between 30% to 70%; 
b)	the overall volume ratio of DMF with respect to the total THF solvent used in the abovementioned process is 0.25:1 to 100:1; and
c)	the abovementioned (R,S)- or (R,R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline having an optical purity of 95% ee or more.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the use of potassium tert-butoxide with n-butyllithium when reacting with abovementioned racemic-tert-butylmethyl phosphine borane in order to arrive at the instantly claimed process because of the preferred embodiments or blazemarks taught by Oohara (shown below), which will serve as motivation for a person of ordinary skill in the art to make such modification. In addition, there’s a reasonable expectation of success that such modification will still lead to the formation of  the abovementioned (R,S)- or (R,R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline.


    PNG
    media_image4.png
    349
    314
    media_image4.png
    Greyscale
(pg. 4, paragraph 0036)


    PNG
    media_image5.png
    78
    325
    media_image5.png
    Greyscale
(pg. 4, paragraph 0038)


    PNG
    media_image6.png
    103
    326
    media_image6.png
    Greyscale
(pg. 3, paragraph 0031)


In addition, the Examiner does not find the abovementioned volume ratios of DMF as result-effective variable because the Applicant fails to demonstrate these parameters to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, these parameters are viewed as routine experimentation to optimize the instant process, and not a patentable distinction.
Lastly, the Examiner finds that the purification of the abovementioned (R,S)- or (R,R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline of Oohara to a purity of at least 99.5% ee or more would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  In consideration of the fact that the skilled artisan would have been reasonably apprised of conventional methods of purification, such as various chromatographic methods, Applicant’s claims to the purified product, which absent evidence to the contrary would not be expected to have any properties which are different than those of the (R,S)- or (R,R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline formed in the prior art, are not determined to be a contribution over what was already known from the prior art of Oohara and the skills that would have been within the knowledge and possession of one of ordinary skill in the art.  

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
a)	Regarding claim 8, the claim recites the phrase, “The method for producing an optically active 2,3-bisphosphinoquinoxaline according to claim 1”.
	For consistency, such expression can be clarified by reciting -- The method for producing an optically active 2,3-bisphosphinoquinoxaline derivative according to claim 1 --.

b)	Regarding claim 8, the claim recites the phrase, “a hydrogen-phosphine borane compound represented by the above formula (2) and an ether solvent”.
	Such expression can be clarified by reciting -- a hydrogen-phosphine borane compound represented by the 

c)	Regarding claim 9, the claim recites the phrase, “The method for producing an optically active 2,3-bisphosphinoquinoxaline derivative according to claim 1, wherein the solution A or the solution B comprises an ether solvent”.
Such expression can be corrected by reciting -- The method for producing an optically active 2,3-bisphosphinoquinoxaline derivative according to claim 1, wherein the solution A or the solution B further comprises an ether solvent --.

d)	Regarding claim 9, the claim recites the phrase, “carboxylic acid amide solvent which can be coordinating with lithium solvent by volume”.
	Such expression can be reciting -- carboxylic acid amide solvent which can be coordinating with lithium 

Conclusion
Claims 1 and 4-9  are rejected.
Claims 8 and 9 are objected.
Claim 10 is withdrawn.
Claims 2 and 3 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626